DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on January 22, 2021.
Currently, claims 1-11, 13-20, and 41 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                           Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

                                              Maintained Rejections
                                  		         Priority
Priority benefit to Application Nos. 62/126,346 and 62/234,263 remains denied for the reasons as set forth in the Office action mailed on July 31, 2020 and for the reasons set forth below. 
	Applicant's arguments filed on January 22, 2021 have been fully considered but they are not persuasive. Applicant argues that the priority issue need not be addressed and whether or not claimed nucleotide sequences are disclosed in the priority applications is irrelevant because the §103 rejection is overcome by the claim amendments. Since applicant did not provide any . 

			Claim Rejections - 35 USC § 102
Claims 1-3, 6-7, 15-20, and 41 remain rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wilton et al. for the reasons as set forth in the Office action mailed on July 31, 2020 and for the reasons set forth below. 
	Applicant's arguments filed on January 22, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims are not anticipated by Wilton because Wilton does not qualify as prior art by the exceptions under 35 U.S.C. 102(b)(1)(A) and 35 U.S.C. 102(b)(2)(A)/102(b)(2)(C), wherein the disclosure of Wilton was made by the joint inventors with the same assignees thus was owned by the same person. In response, it is noted that the effective filing date granted for the rejected claims is February 26, 2016 as clearly indicated in the last Office action, wherein the Wilton reference was published on July 16, 2015 with the earliest effective filing date of September 5, 2013, which is more than 1 year before the effective filing date granted in the instant case.  In addition, in order for the exception provision of 102(b)(2)(A) to be applied, “the applicant may establish by way of an affidavit or declaration that a disclosure is not prior art under 35 U.S.C. 102(a)(2).” See MPEP §2154.02(a). Further, 
the exception under 35 U.S.C. 102(b)(2)(C) applies when the prior art qualifies as prior art only under pre-AIA  35 U.S.C. 102(e), (f), and/or (g). See MPEP §717. In the instant case, Hence, the Wilton reference qualifies as both 102(a) and 102(e)-type prior art thus, the exception provision under 35 U.S.C. 102(b)(2)(C) does not apply. 
	Accordingly, this rejection is maintained.

			Claim Rejections - 35 USC § 103
Claims 1-11, 13-20, and 41 remain rejected under 35 U.S.C. 103 as being unpatentable over Wilton et al. in view of Hanson et al. and Geller et al. for the reasons as set forth in the Office action mailed on July 31, 2020 and for the reasons set forth below. 
	Applicant's arguments filed on January 22, 2021 have been fully considered but they are not persuasive. Applicant argues that Wilton does not qualify as prior art. Contrary to applicant’s argument, a sufficient showing that Wilton is not prior art is not provided by applicant. See MPEP §2154.02(a). Accordingly, this rejection is maintained.

			        New Objections/Rejections
Drawings
The drawings in Figures 15 and 16 are objected to because they are 100% identical duplicates. It is unclear why two same bar graphs are necessary. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 13-20, and 41 remain rejected under 35 U.S.C. 103 as being unpatentable over Bergsma et al. (US 2017/0247704 A1, of record) in view of Hanson et al. (US 2012/0289457 A1, of record) and Geller et al. (US 2015/0361425 A1, of record).
Bergsma teaches making an antisense oligonucleotide of SEQ ID NO:122. See the following SEQ ID NO:122 copied below, wherein underlining has been added for the 20-mer found in SEQ ID NO:295 claimed in the instant case.

    PNG
    media_image1.png
    18
    272
    media_image1.png
    Greyscale

Bergsma teaches that although a 25-mer is exemplified, “shorter fragment” including a 20-mer fragment is envisioned and an embodiment of the disclosed invention. See paragraphs 0143 and 0145. 
Bergsma teaches that the oligonucleotide can be a PMO and is conjugated to CPPs. See paragraphs 0019, 0226, 0251-0253, and 0433. 
Bergsma teaches that the oligonucleotide can be used to treat Pompe disease. See paragraphs 0001, 0015, and 0024.
Bergsma does not disclose the PMO structure claimed in the instant case.
Hanson discloses PMO structure claimed in the instant case. See Figures 1A, 1B, and 1C copied below:

    PNG
    media_image2.png
    457
    818
    media_image2.png
    Greyscale

Hanson teaches in paragraph 0112 that “the carrier peptide, when conjugated to an antisense oligomer having a substantially uncharged backbone, is effective to enhance the binding of the antisense oligomer to its target sequence” (emphasis added). 
Hanson teaches that the “X” in Figure 1B or 1C can comprise a combination of “type (A)” linkage, which is N(CH3)2, and “type (B)” linkage, which is for instance 4-aminopiperidin-1-yl (i.e., APN). See paragraphs 0246-0247.
Hanson exemplifies a 20-mer PMO a mixture of N(CH3)2 and “apn” linkages in Table 4 as below:

    PNG
    media_image3.png
    44
    466
    media_image3.png
    Greyscale

Hanson exemplifies a PMO comprising a mixture of N(CH3)2 and “apn” linkages, wherein N(CH3)2 linkages account for about 68% of the linkages. See Table 7 disclosing the following:

    PNG
    media_image4.png
    38
    506
    media_image4.png
    Greyscale

Geller also discloses structures recited in the instant claims, wherein the recited structures in the instant claims are exact carbon copies of Geller’s prior art structures including the verbatim limitations. See Geller’s formula (II) in paragraph 0149 and the formula for “G” and the limitations regarding “G” as claimed in 2:

    PNG
    media_image5.png
    444
    324
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    224
    381
    media_image6.png
    Greyscale
 
Geller teaches that “T” is the following copied from paragraph 0139:

    PNG
    media_image7.png
    406
    326
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    185
    350
    media_image8.png
    Greyscale

Geller teaches that CPP is a moiety that “enhances cellular uptake” of oligonucleotides to target cells thus enhances target binding. See paragraphs 0072 and 0078.
It would have been obvious to one of ordinary skill in the art before the effective filing date to make and use a 20-mer fragment of Bergsma’s SEQ ID NO:122 by utilizing prior art’s CPP-conjugated PMO structures taught by Hanson and Geller. One of ordinary skill in the art would have been motivated to truncate Bergsma’s 25-mer SEQ ID NO:122 to a 20-mer with a reasonable expectation of success in order to make and use a functionally equivalent PMO oligonucleotide at a reduced synthesis cost/time, because Bergsma expressly taught that “shorter fragment” including a 20-mer fragment of any of the GAA exon 2 inclusion oligonucleotides is envisioned and an embodiment, wherein one of ordinary skill in the art would have reasonably identified and pursued making predictable six 20-mer fragments within Bergsma’s SEQ ID NO:122 as following:
5’-GGCTCTCAAAGCAGCTCTGA (100% identical to SEQ ID NO:295 claimed in the instant case);
5’-GCTCTCAAAGCAGCTCTGAG;
5’-CTCTCAAAGCAGCTCTGAGA;
5’-TCTCAAAGCAGCTCTGAGAC;
5’-CTCAAAGCAGCTCTGAGACA;
5’-TCAAAGCAGCTCTGAGACAT.
KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
One of ordinary skill in the art would have been motivated to incorporate prior art’s CPP conjugations and PMO intersubunit linkage modifications taught by Hanson and Geller into any of the finite number of 20-mer fragments of Bergsma’s SEQ ID NO:122 with a reasonable expectation of success in order to enhance target binding activity of the 20-mer PMO for the purpose of treating Pompe disease, because Bergsma taught that GAA intron 1-targeting oligonucleotides including shorter fragments of SEQ ID NO:122 are useful for treating Pompe disease, and because use of all N(CH3)2 intersubunit linkages or a combination of N(CH3)2 and other (e.g., 4-aminopiperidin-1-yl) linkages such that the N(CH3)2 intersubunit linkages account for about 66% were art-recognized, alternative PMO design options as taught by Hanson. As such, one of ordinary skill in the art would have reasonably pursued the known PMO design options, thereby obtaining a PMO structure claimed in the instant case, wherein each “X” in Hanson’s intersubunit linkages is N(CH3)2 as exemplified by Hanson’s Figure 1A or Geller’s Formula (II), or wherein various numbers of (e.g., about 66%) of “X” in Hanson’s intersubunit linkages are N(CH3)2 and the remaining linkages are different such as 4-aminopiperidin-1-yl as exemplified by Hanson’s compounds “NG-10-0096”, “NG-10-0097”, and “NG-10-0212”. 
Accordingly, claims 1-11, 13-20, and 41 taken as a whole would have been prima facie obvious before the effective filing date. 

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-11 and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 7-11 of copending Application No. 14/917,173 in view of Hanson et al. (US 2012/0289457 A1, of record) and Geller et al. (US 2015/0361425 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims drawn to a PMO whose targeting sequence is SEQ ID NO:295 are an obvious variation and embodiment of the ‘173 claims drawn to a PMO targeting sequence is SEQ ID NO:5 (5’-GGCNCNCAAAGCAGCNCNGA, wherein N is T), which is 100% identical to SEQ ID NO:295 claimed in the instant case. It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate art-recognized PMO structures, CPP conjugations, and modifications thereof into the oligomer of the ‘173 claims in order to improve cellular uptake of the oligomer of the ‘173 claims, because alternative PMO structures/modifications including a mixture of intersubunit linkage modifications were art-recognized PMO design options recognized in the art, and because the modifications including CPP conjugations were known to improve PMO cellular uptake in view of the teachings of Hanson and Geller.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635